Citation Nr: 0006974	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-07 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1969 to July 1973 
and December 1990 to April 1991.  The appellant is the 
veteran's widow.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Philadelphia, Pennsylvania, (hereinafter RO).  
 
The RO is directed to take appropriate action with regard to 
the appellant's application for burial benefits submitted in 
July 1997. 


FINDINGS OF FACT

1.  The veteran died in May 1997 as a result of a metastatic 
malignant melanoma. 

2.  At the time of the veteran's death, service connection 
was not in effect for a melanoma or any other disabilities.  

3.  There is no competent evidence linking the disability 
which caused the veteran's death to any in-service 
symptomatology or pathology.  


CONCLUSION OF LAW

A well-grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. 
§§ 1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  For a service-connected 
disability to be considered to be a "contributory" cause of 
death, it must be shown that the disability contributed 
substantially to or materially to the cause of the veteran's 
death.  38 C.F.R. § 3.312 (1999). 

A contributory cause of death, defined as one inherently not 
related to the principal cause, must have substantially or 
materially contributed to death, combined to cause death, or 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (1999); Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

After reviewing the evidence of record, the Board concludes 
that the appellant has not submitted a well-grounded claim 
for service connection for the cause of the veteran's death 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim must be accompanied by supportive 
evidence which must justify a belief by a fair and impartial 
individual that the claim is plausible.  Magana v. Brown, 7 
Vet. App. 224, 227 (1994) (citing Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992)).  "To be well grounded, a claim 'need 
not be conclusive,'. . . but must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits."  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Moreover, because 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court) recently issued a decision holding that 
VA cannot assist a claimant in developing a claim which is 
not well grounded, Morton v. West, 12 Vet. App. 477 (1999), 
the Board is not under a duty to remand this case to afford 
the appellant the additional development requested by her 
representative in his February 1999 presentation to the 
Board.  

To establish that a claim for service connection for cause of 
death is well grounded, there must be medical evidence of a 
nexus or link between the veteran's service-connected 
diseases or injuries and the cause of his death.  See Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Where the determinative issue, as in this 
appeal, involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded claim requirement.  Grottveit v. Brown, 5 
Vet. App 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In the absence of any evidence of medical 
expertise, a claimant is not capable of testifying as to 
matters involving medical causation, such as the cause of a 
veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993). 

The veteran died in May 1997 as a result of a metastatic 
malignant melanoma.  Service connection for a melanoma, or 
any other disability, was not in effect at the time of the 
veteran's death, and the service medical records do not 
reflect treatment for a melanoma.  Clinical evidence of 
record indicates that metastatic melanoma was not diagnosed 
by biopsy until December 1993.  See Medical report from Kwan 
H. Won, M.D, received in October 1994.  Thus, the condition 
which ultimately caused the veteran's death was not shown by 
clinical evidence of record to have manifested to a 
compensable degree within the one year presumptive period for 
establishing entitlement to service connection for chronic 
diseases under 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Similarly, reported clinical history 
indicates that a melanoma from the left pariental area of the 
scalp was excised in June 1985, several years after the 
veteran's separation from his first period of service in July 
1973.  

The appellant contends that the veteran died of a "rare 
cancer that was caused or aggravated by his service in the 
Persian Gulf."  However, she has submitted no competent 
medical evidence indicating that the veteran died from a 
disease incurred in or aggravated by such service.  
Accordingly, in the absence of probative evidence that 
provides a nexus between service and the cause of the 
veteran's death, the claim for service connection for the 
cause of the veteran's death cannot be considered to be well 
grounded.  Caluza, 7 Vet. App. at 506; Epps, 126 F.3d at 
1464.  

In finding the claim on appeal to be not well grounded, the 
obligation of the RO under 38 U.S.C.A. § 5103(a) and the 
holding in Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995), 
to advise the appellant of the evidence needed to complete 
her application when she has failed to present a well-
grounded claim has been considered.  The Board concludes that 
this obligation was fulfilled by the RO to the extent that it 
has notified the appellant by rating action and statement of 
the case that her claim was being denied due to the lack of 
any medical evidence showing a malignant melanoma during 
service or that this condition was manifested to a 
compensable degree within one year of service.  Moreover, 
there is no indication that there are medical reports that 
are available which would show that the veteran died from a 
disease caused by in-service symptomatology or pathology.    

Finally, the Board recognizes that it has denied the 
appellant's claim on a different basis than that of the RO.  
Therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384, 393 
(1993), the Board has thus considered whether this action 
will result in any prejudice to the appellant.  However, the 
Court has held that when the agency of original jurisdiction 
does not specifically address the question of whether a claim 
is well grounded, but proceeds to adjudication on the merits, 
there is no prejudice to a claimant solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).   


ORDER

The claim for service connection for the cause of the 
veteran's death is not well-grounded and is therefore denied.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

